PER CURIAM.
This sentencing appeal poses a legal question that is materially indistinguishable from that which we recently answered in United States v. Ahlers, — F.3d — (1st Cir.2002). Based on the holding in Ahlers, Oakes’s suggested answer to that question must be rejected. Here, moreover, unlike in Ahlers, the district court affirmatively found that the facts did not support the departure request. Thus, even apart from Ahlers, the sentence in this case would be unreviewable. See United States v. Pierro, 32 F.3d 611, 619 (1st Cir.1994); United States v. Hilton, 946 F.2d 955, 957 (1st Cir.1991). For both of these reasons, Oakes’s appeal fails.

Affirmed.